Per Curiam.
This writ of error was taken to a judgment for the defendant upon demurrer to an amended declaration of plaintiff alleging- personal injury suffered by reason of the negligence of defendant in the operation of machinery in a certain fertilizer factory in which plaintiff, who is a minor, was employed by defendant.
The declaration does not wholly fail to state a cause of action. The demurrer thereto was therefore erroneously sustained.
The judgment is reversed on the authority of Foster v. St. Johns Electric Co., 86 Fla. 338, 98 South. Rep. 75; Peterson v. Daniels Co. 83 Fla. 29, 90 South. Rep. 621; Wertz v. Tampa Electric Co., 78 Fla. 405, 83 South. Rep. 270.
Eeversed.
Whitfield, P. J., and West and Terrell, J. J., Concur.